Citation Nr: 0608484	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 until 
December 1969, and from June 1974 until March 1978.  

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from decisions 
of the VA Regional Office (RO) in Lincoln, Nebraska that 
declined to reopen the claim of service connection for a 
bipolar disorder.  The case was remanded by the Board in 
December 2003.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
in a decision dated in January 1981 and declined to reopen 
the claim in February 1999.  

2.  Evidence received subsequent to the February 1999 
decision, when considered by itself or together with previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The February 1999 RO decision is final as to service 
connection for bipolar disorder.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the February 1999 RO 
decision is not new and material; the appellant's claim of 
entitlement to service connection for bipolar disorder is not 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
promulgated in November 2000, and has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim in this instance has been accomplished.  
As evidenced by the statement of the case, and the 
supplemental statements of the case, the appellant and his 
representative have been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim 
to reopen.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in May 
2005, the RO informed the appellant of what the evidence had 
to show to reopen his claim of service connection for bipolar 
disorder, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim and what evidence VA would try to obtain on his 
behalf.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of a VA 
examination, to include a medical opinion, and private 
clinical records, as well as lay statements have been 
received and associated with the claims folder.  Under the 
circumstances, the Board finds that further assistance with 
respect to the claim is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Additionally, while 
the RO did not notify the veteran of the potential issues of 
rating the disorder or award of an effective date for any 
rating, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), such issues are not before the Board and 
consequently do not require remand for re-adjudication by the 
RO.  

Turning to the merits of the veteran's claim, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran attempted to reopen his claim for bipolar 
disorder in April 2000.  The Board points out that 38 C.F.R. 
§ 3.156(a) which defines new and material evidence was 
amended in 2001 and is applicable to claims to reopen filed 
on or after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  
The amended version of 38 C.F.R. § 3.156 does not apply in 
the instant case as the appellant's claim to reopen was 
received before August 2001.  New and material evidence is 
defined in 38 C.F.R. § 3.156(a) (2001) as being evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's February 
1999 denial of the claim) in determining whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence that was of record when the RO declined to 
reopen the veteran's claim of service connection for bipolar 
disorder in February 1999 consisted of service medical 
records that showed no complaints, symptoms or findings 
referable to psychiatric disability, to include upon 
discharge examination in January 1978.  No psychiatric 
symptoms or findings were recorded on post-service VA 
evaluation report in June 1978.  

The veteran was hospitalized at a VA facility in August 1980 
for a self-admitted uncontrollable temper.  He said that he 
feared that he might harm his wife and children during a 
temper outburst.  He related that he had had the problem 
since discharge from service in 1969, and had had numerous 
problems with the law such as negligent driving, fighting, 
and disturbing the peace because of an inability to control 
his temper.  He was discharged with diagnoses that included 
post-traumatic stress disorder (PTSD) and explosive 
personality.  A claim for a nervous disorder was received in 
September 1980.

On VA examination in November 1980, the appellant provided 
history to the effect that during his second period of 
service, he had behavioral and social problems, was evaluated 
by a psychologist and given a general discharge in lieu of 
being tried by court-martial.  He indicated that aberrant 
behaviors that included impulsive fights, breaking furniture, 
threatening his family and other acts of violence had 
escalated since service, and that he had been prescribed 
lithium since his last hospitalization at VA.  Following 
examination, a diagnosis of manic depressive illness in 
remission was rendered.  

The veteran was readmitted between March and April 1981 and 
provided final diagnoses that included bipolar disorder, 
manic.  VA outpatient clinical records dated in 1981 reflect 
continuing individual and group therapy for psychiatric 
symptomatology.  

Private clinical records dated been 1984 and 1985 conducted 
for state criminal prosecution purposes show that the veteran 
was extensively evaluated for what was noted to be first 
degree sexual assault on his 15-year old adopted daughter.  
Diagnoses of pedophilia, alcohol abuse and mixed personality 
disorder with passive-aggressive and antisocial features were 
rendered during this time frame.  The veteran was convicted 
and sentenced to between eight to 12 years in prison.

A hospital discharge summary from Good Samaritan Hospital 
dated in September 1984 noted that the veteran had a manic 
depressive illness that had been diagnosed three years 
before.  

On VA examination in October 1994, the examiner opined that 
considering the "rather extensive family history of bipolar 
disorder, it would be my judgment that this man was at risk 
for decompensation when he entered the military."  It was 
the opinion of the examiner that the stress of combat 
probably precipitated the veteran's bipolar disorder that had 
continued to the present and was essentially responsible for 
his psychological difficulties.

Service connection for PTSD was granted by RO rating decision 
dated in January 1996.

The RO declined to reopen the claim of service connection for 
a bipolar disorder in February 1999 on the basis that the 
disability was not incurred in or aggravated by service, nor 
was it manifested to a compensable degree within one year of 
discharge from active duty.  

Evidence added to the record since the February 1999 rating 
decision includes the report of a VA examination conducted in 
April 2001.  In a comprehensive medical report, the examiner 
related that symptoms of irritability and anger predated his 
bipolar disorder and related them to PTSD rather than to a 
bipolar disorder.  It was reported that from the appellant's 
description of his symptoms, his problems were not consistent 
with bipolar disorder, but with PTSD.  The examiner stated 
that the veteran's bipolar disorder appeared to have had its 
onset approximately two years after he left military service, 
and that there was no evidence or symptoms to suggest that a 
bipolar disorder had its inception during active duty.

Received in September 2002 were statements from the veteran's 
wife and father attesting to the normalcy of the appellant's 
life prior to service in Vietnam and the drastic change in 
his mental status after discharge from active duty.  Numerous 
statements were also submitted by the veteran in which he 
continued to aver that a bipolar disorder was related to 
service. 

The Board finds in this instance that while evidence received 
since the February 1999 final rating decision is new in the 
sense that it was not previously of record, none of it is 
"material" to the claim of service connection for bipolar 
disorder.  Such evidence relates solely to ongoing treatment 
for psychiatric disability, including bipolar disorder.  The 
additional clinical evidence does not relate bipolar disorder 
to service, and in fact, ascribes the veteran's symptoms in 
service to PTSD, for which service connection is already in 
effect.  

Specifically, no additional evidence has been received that 
indicates that the veteran was treated for bipolar disorder 
in service or for approximately two years thereafter.  
Evidence relating to the psychosis does not allow for service 
connection on a presumptive basis because there is no showing 
that it was diagnosed within one year of discharge from 
active duty.  The veteran was given psychiatric diagnoses 
that included personality disorders in the years after 
service, but these are conditions that are not within the 
meaning of a disability for the purpose of awarding service 
connection. 38 C.F.R. § 3.303(c); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  The Board would also point out 
that while the appellant and his affiants have presented 
statements in support of the claim for service connection for 
bipolar disorder, it is well established that as lay persons 
without medical training and expertise, they are not 
competent to provide a probative opinion on this matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Consequently, their opinions in this 
matter do not constitute new and material evidence.

Upon review of all of the additional information received 
since the February 1999 rating decision, the Board finds that 
the evidence is not so significant that it must be considered 
to fairly decide the claim to reopen.  The newly received 
submissions show that while the appellant continues to carry 
a diagnosis of bipolar disorder, they do not tend to prove a 
relationship to service.  In the case of chronic disabilities 
as defined by 38 C.F.R. § 3.309, it is not shown that the 
veteran had the claimed disability within a year of his 
separation from service.  Absent such evidence, it may not be 
said that the additional information, considered alone or 
with previously submitted evidence, must be considered to 
fairly decide the claim.  The veteran's application to reopen 
his claim of service connection bipolar disorder is therefore 
denied.


ORDER

The application to reopen a claim of service connection for a 
bipolar disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


